DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 11, 12, 14, 15, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2011/0061717 A1) in view of Chung (US 2012/0125426 A1).
	Regarding claims 1, 6, and 25-27, Kwon discloses a solar cell device comprising (Fig. 1 [0035]-[0038]):
 a) a transparent substrate (100) comprises a first surface (bottom surface) and a second surface (top surface), 
b) a solar cell (150 [0041]) fabricated over the transparent substrate (100); 

d) a first transparent electrode (120 [0039], ITO) disposed over the first surface of the transparent substrate;
e) a second electrode (160) ([0036][0042]);
e) an active layer (151 and/or 152) disposed in between and in contact with the first electrode (120) and a second electrode (160).
With regards to the claim limitation “the concentrating lens provides a uniform illumination over an entire surface of the solar cell” the concentrating lens of Kwon has the same shape and made of the same material in the same manner as instantly claimed and therefore will have the same instantly claimed property of “the concentrating lens provides a uniform illumination over an entire surface of the solar cell.” The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
However, Kwon does not disclose a buffer layer disposed in between the active layer and the second electrode and in contact with the active layer and the second electrode.
Kwon discloses a variety of materials including amorphous silicon and CIGS materials which can be incorporated into a solar cell ([0050]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the p-n semiconducting layer of Kwon with the active layers (140 and 150) and the second electrode and buffer material (120 and 130, respectively) of Chung because Kwon discloses it is an appropriate type of solar cell to be incorporated into the module of Kwon.
The modification of Kwon with Chung would result in a buffer layer consisting of molybdenum oxide between the active layer (140) and the second electrode (back electrode comprising molybdenum).
The buffer can be considered a part of the back electrode since they are directly in contact with one another.
Regarding claim 3, modified Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses that the transparent substrate (100) is disposed in between and in contact with the first electrode (120) of the solar cell and the planar surface of the polymeric concentrator (bottom surface of lens).
With regards to the claim limitation “such that the concentrating lens provides a uniform illumination through the transparent substrate over an entire surface of the solar cell” the concentrating lens of Kwon has the same shape and made of the same material in the same manner as instantly claimed and therefore will have the same instantly claimed property of” the concentrating lens provides a uniform illumination over an entire surface of the solar cell.” The Courts have held that it is well settled that where In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 5, modified Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses a variety of compositions for the solar cell, including compositions which can be formed through a solution process ([0041]).
With regards to the limitation “wherein the solar cell is a solution-processed solar cell” even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 11, modified Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses a spherical lens (see Fig. 1a-c).
Regarding claim 12, modified Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses that the transparent substrate (100) is formed of flexible polymer ([0013])
Regarding claim 14, modified Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses that same structure as instantly claimed with regards to the polymeric concentrator. With regards to the limitation “wherein the polymeric concentrator is fabricated using a 3-D printed polymeric lens mold” even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 15, modified Kwon discloses all of the claim limitations as set forth above.
In addition, Kwon discloses that the solar cell device further comprises an array of solar cell pixels (150, see Fig. 1) and an array of polymeric concentrators (110), where each concentrating lens of the array of polymeric concentrators is optically aligned with each solar cell pixel of the array of solar cell pixels.
With regards to the limitation “such that each concentrator provides a substantial uniform illumination over an entire surface of each solar cell pixel” the concentrating lens of Kwon has the same shape and made of the same material in the same manner as instantly claimed and therefore will have the same instantly claimed property of “each concentrator provides a substantial uniform illumination over an entire surface of each solar cell pixel.” The Courts have held that it is well settled that where there is a reason In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2011/0061717 A1) in view of Chung (US 2012/0125426 A1) as applied to claims 1, 3, 5, 6, 11, 12, 14, 15, and 25-27 above and in further view of Fisher (US 2017/0098729 A1).
Regarding claim 13, modified Kwon discloses all of the claim limitations as set forth above.
However, Kwon does not disclose that specifics of the polymer material which forms the concentrating lens array.
Fisher discloses that a concentrating lens array formed from polymeric material can be formed from a polymeric organosilicon compound (see claim 13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polymeric material used to form the concentrating lens array of Kwon by using the polymeric organosilicon material as disclosed by Fisher because Fisher discloses it is an appropriate material for a concentrating lens array to be coupled with solar cells.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2011/0061717 A1) in view of Chung (US 2012/0125426 A1) as applied to claims 1, 3, 5, 6, 11, 12, 14, 15, and 25-27 above and in further view of Korgel (US 2017/0250298 A1).
Regarding claims 7 and 8, modified Kwon discloses all of the claim limitations as set forth above.
However, modified Kwon does disclose the use of a CuInSe solar cell but does not disclose wherein the active layer comprises colloidal quantum dots (CQD).
Korgel discloses that a CuInSe solar cell active layer can comprise colloidal quantum dots ([0145] [0165] Table 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cell device of Kwon by replacing the solar cell with colloidal quantum dot crystal CIGS solar cell of Korgel because Kwon discloses that these material are appropriate for solar cells in the solar cell device of Kwon.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Regarding claim 9, modified Kwon discloses all of the claim limitations as set forth above.
In addition, Chung discloses that the active layer includes an n-type CdS layer (150) in contact with the first active layer (140) ([0031]). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2011/0061717 A1) in view of Chung (US 2012/0125426 A1) as applied to claims 11, 3, 5, 6, 11, 12, 14, 15, and 25-27 above and in further view of Woods (US 2014/0099748 A1).
Regarding claim 16, modified Kwon discloses all of the claim limitations as set forth above.
However, Kwon does not disclose a multijunction solar cell. 
Kwon discloses a variety of materials including amorphous silicon and CIGS materials which can be incorporated into a solar cell.
Woods discloses a solar cell (See Fig. 8) which comprises a visible junction comprising an amorphous silicon based cell (814-818) and is in contact with a front electrode layer (820) and an infrared cell (CIGS, 806-810) and is in contact with second electrode layer (804) and a recombination layer (transparent oxide, provides tunnel junction between 812 ([0066])) between the two solar cells. Furthermore in Fig. 8, Woods discloses that the visible junction comprises amorphous silicon ([0067]).
It would have been obvious to modify the solar cell of modified Kwon by including an amorphous silicon solar cell coupled it to it through an interconnect layer as disclosed by Woods because it will allow the solar module of Kwon to capture a larger portion of the light spectrum to convert to electrical energy.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2011/0061717 A1) in view of Chung (US 2012/0125426 A1) in view of Woods (US 2014/0099748 A1) as applied to claims 16 above and in further view of Korgel (US 2017/0250298 A1).
Regarding claim 17, modified Kwon discloses all of the claim limitations as set forth above.

Korgel discloses that a CuInSe solar cell active layer can comprise colloidal quantum dots ([0145] [0165] Table 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cell device of Kwon by replacing the solar cell with colloidal quantum dot crystal CIGS solar cell of Korgel because Kwon discloses that these material are appropriate for solar cells in the solar cell device of Kwon.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Response to Arguments
Applicant argues that Chung’s disclosure is limited to a CdS buffer film and therefore Kwon modified with Chung does not disclose every feature of claim 1.
Examiner notes that Chung discloses a molybdenum oxide layer (130) which is capable of performing a “buffer function” between the second electrode material (120) and the active layer material (140). If the composition is the same, it must have the same properties, namely, the buffer function (see MPEP § 2112.01, II.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726